Citation Nr: 1214135	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  09-33 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Whether the reduction of the rating for left eye vasculitis with macular involvement from 30 percent to 10 percent, effective February 1, 2009, was proper.



REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs



ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from December 1966 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

Service connection for left eye vasculitis was granted by a November 1973 rating decision, and a noncompensable evaluation was assigned under 38 C.F.R. § 4.79, Diagnostic Code 6099-6079, effective July 27, 1973.  Rating decisions dated in October 1981, November 1981, July 1985, March 1987, December 1990, October 1998, May 1999, and August 2000 denied the Veteran's claims for a compensable evaluation for his service-connected left eye disorder.  A March 2002 rating decision awarded an increased evaluation of 10 percent for the Veteran's left eye disorder under 38 C.F.R. § 4.79, Diagnostic Code 6099-6079, effective September 26, 2001.  Rating decisions dated in June 2004 and June 2005 denied the Veteran's claims for an increased rating for his left eye disorder.  By a June 2006 rating decision, the RO awarded a 30 percent evaluation for the Veteran's left eye disorder under 38 C.F.R. § 4.79, Diagnostic Code 6080, effective February 15, 2008.  A September 2007 rating decision denied the Veteran's claim for an increased rating greater than 30 percent for his left eye disorder.  

In a January 2008 rating decision, the RO proposed to reduce the Veteran's 30 percent evaluation for a left eye disorder to 10 percent, and in November 2008, that reduction was established, effective February 1, 2009.  In January 2009, the Veteran filed a notice of disagreement, and in September 2009, he perfected his appeal.  In his substantive appeal, received in September 2009, the Veteran stated that his left eye disorder was getting worse.

The RO last considered the Veteran's appeal in a May 2010 supplemental statement of the case.  Since that time, additional evidence, without a waiver of RO consideration, has been received in this matter which is relevant to the issue being addressed herein.  Specifically, this evidence includes VA treatment records dated in September 2011 pertaining to the Veteran's left eye disorder.  Accordingly, the Board must return the case to the RO for consideration of the additional evidence and issuance of a supplemental statement of the case.  See 38 C.F.R. § 19.31 (2011). 

In addition, the RO should provide the Veteran with a new VA examination addressing the severity of his service-connected left eye disorder.  VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  VA's duty to assist also includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also 38 C.F.R. § 3.326(a) (2011). 

Although a VA examination was provided in September 2008 which addressed the severity of the Veteran's left eye disorder, the clinical findings of that examination report are now almost four years old.  In addition, the Veteran's substantive appeal, received in September 2009, suggests that his left eye symptoms have worsened.  Accordingly, as the findings from the September 2008 VA examination may not reflect the current state of the Veteran's left eye disorder, a new examination is warranted to determine the current extent and severity of the Veteran's service-connected left eye disorder.  38 C.F.R. § 3.159(c)(4)(i); see Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information). 

Accordingly, the case is remanded for the following action:

1.  The RO must schedule the Veteran for a VA examination to determine the current severity of his left eye disorder.  The VA claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  All indicated tests and studies must be accomplished, and all clinical findings must be reported in detail.  The examiner must describe all symptomatology due to the Veteran's service-connected left eye disorder, to include whether there is homonymous hemianopsia; loss of the temporal half of the visual field; loss of the nasal half of the visual field; loss of the inferior half of the visual field; loss of the superior half of the visual field; or concentric contraction of the visual field with remaining field of 5 degrees, remaining field of 6 to 15 degrees, remaining field of 16 to 30 degrees, remaining field of 31 to 45 degrees, or remaining field of 46 to 60 degrees and whether any impairment found affects one eye or both eyes.  The rationale for any opinion expressed must also be provided.  The report prepared must be typed.

2.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  The VA examination report obtained must be reviewed by the RO to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated with consideration of all of the evidence in the claims file.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


